Citation Nr: 0322709	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-10 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus due 
to exposure to the herbicide Agent Orange.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1949 to 
November 1953, and from February 1954 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in December 2001, wherein service connection for 
diabetes mellitus allegedly due to exposure to the herbicide 
Agent Orange was denied. 

REMAND

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), was signed into law, 
whereby the obligations of VA with respect to the duty to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim were redefined.  The VCAA established an 
enhanced duty to notify the claimant as to the information 
and evidence necessary for claim substantiation.  In the 
instant case, the veteran has not been furnished with any 
information as to VA's enhanced obligations under the VCAA, 
and in particular as to VA's obligations as defined by the 
Court in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This matter should be addressed prior to any further 
appellate review of this case by the Board.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claims;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

2.  Following completion by the RO of any 
action or actions required by the 
submittal of information or evidence by 
the veteran or expiration of the 
appropriate time for the veteran to 
furnish any such information or evidence, 
the RO should review all evidence 
associated with the claims file 
subsequent to June 2002, when the 
Statement of the Case (SOC) was issued, 
issue a Supplemental Statement of the 
Case (SSOC) if appropriate, and determine 
whether service connection for diabetes 
mellitus can now be granted.  If the 
decision remains in any manner adverse to 
the veteran, he should be furnished with 
an SSOC and with the appropriate period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.








The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process concerns.  No inferences as to the ultimate 
disposition of this claim should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



